DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14-20, drawn to the establishment of a traffic sink interface and physical link interfaces to be used when transferring data, classified in G06F3/00 (interface arrangements for transferring data), H04L 2012/6443 (hybrid transport - network node interface, e.g. routing, path finding), H04L 2012/5614 (packet switching system – user network interface), H04L 2012/5619 (packet switching system - network node interface, e.g. tandem connections, transit switching), and H04L 12/2867 (physical combinations – refers to the concept of grouping physical access network resources such as interfaces).
II. Claims 9-13, drawn to the installation and re-installation of policy tables to be used when routing data to the appropriate interface, classified in H04L 41/08 (configuration setting of network or network elements), H04L 41/0893 (policy based network management or configuration), H04L 41/0816 (changing of configuration – in response to network events), G06F 11/1461 (responding to occurrence of a fault - backup scheduling policy). 



While both inventions are able to be used together due to a common purpose of routing data to a traffic sink interface when the physical link interface is disconnected, the inventions I and II are focused on different aspects of this purpose and would be searched differently. Invention I is directed towards the establishment of the interfaces while invention II is directed towards the installation of routing policies. While invention I’s dependent claims include installing policy tables in claim 1’s dependent claims 4-6 (claim 14’s dependent claims do not describe policy tables) as well as describing details regarding disconnection errors, thresholds for reconnection, and using the transport layer for the traffic sink, invention II’s independent and dependent claims do not include the details of invention I and instead are focused on address assignment, supporting the same routes, connection via Bluetooth, Wi-Fi, or WAN, and not sending data via the traffic sink interface, which is the opposite of what is described invention I.  

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as installing routing policies.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II have different sets of classification and therefore would have different search scopes.  As explained above, inventions I and II are focused on different aspects of a common purpose and would be searched separately and according to different scopes: invention I is directed towards the establishment of the interfaces while invention II is directed towards the installation of routing policies. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        18 January 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452